Case 0:21-cv-60650-RKA Document 5 Entered on FLSD Docket 04/12/2021 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 0:21-CV-60650-RKA

Plaintiff:
WORLDTEC DISTRIBUTING CORP.,
a Florida Corporation,
PPJ2021002043

vs. PJ
Defendant

BLUE JAY NUTRACEUTICALS,

LLC, a Texas limited liability company,
and RICK DELFIERRO, Individually,

For. JORDAN KAY
SKS LEGAL GROUP, PA.

Received by Prestige Process on the 4th day of April, 2021 at 8:02 pm to be served on BLUE JAY NUTRACEUTICALS, LLC
O RICARDO DEL FIERRO, REGISTERED AGENT, 5909 AVOCET WAY, THE ROLONY, TX 75056 |, AvtAS
147. _, being duly swom, depose and say that on the day of “L_ ,202-l at OS Pm,
executed service by delivering a true copy of the SUMMONS AND COMPLAINT in accordance with state statutes in the
manner marked below:

 

 

 

{) PUBLIC AGENCY: By serving as of the within-
named agency.
() SUBSTITUTE SERVICE: By serving as
CORP@RATE SERVICE By servi et as
SoMa A 8 an ce

 

(} OTHER SERVICE: As described in the Comments below by serving as

 

() NON SERVICE: Far tha reason detailed in the Comments below.

COMMENTS: Frere 2, Carcassan , brown hav Sb heahnt, weight
\Ve , ase. Yo-¥

 

 

 
 

Case 0:21-cv-60650-RKA Document 5 Entered on FLSD Docket 04/12/2021 Page 2 of 2

AFFIDAVIT OF SERVICE For 0:21-CV-60650-RKA

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this
service was made.

Mayra Qua

 

Subspribed ¢ and Swom to before me on the ™ _U day PROCESS SERVER # PSC HIDE | Ex p* wes
of LOLA by the affiant who is Appointed in accordance with State Statut s| 2) | 22
a om to me.
° Prestige Process
- P.O Box 613634
Miami, FL 33261
(305) 496-4346

 

Our Job Serial Number. 2021002043

 

 

 

 

 

 

 

 

Ro KATIA CASTILLO
322 "ee Notary Public, State of Texasit 6 1992.2021 Database Services, ine. - Process Sarver'a Toolbox VB.1z
Za PN es Comm. Expires 05-04-2024
ROSS Notary ID 132462583
aera

 

 
